
	
		I
		111th CONGRESS
		1st Session
		H. R. 344
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. Platts introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  full deduction for meals and lodging in connection with medical
		  care.
	
	
		1.Full deduction for meals and
			 lodging in connection with medical care
			(a)In
			 generalParagraph (2) of
			 section 213(d) of the Internal Revenue Code of 1986 (relating to amounts paid
			 for certain lodging away from home treated as paid for medical care) is
			 amended—
				(1)by inserting meals and before
			 lodging in the heading,
				(2)by
			 inserting meals and before lodging in the text,
			 and
				(3)by
			 striking the last sentence.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
